Citation Nr: 0510518	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of broken 
toes of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDING OF FACT

There is no clear and convincing evidence that residuals of  
an injury to both feet are not related to the veteran's 
combat service in the Republic of Vietnam.  


CONCLUSION OF LAW

Residuals of an injury to both feet were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

The Merits of the Veteran's Claim

Under VA law, service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  Id.

In this matter, the veteran claims that he injured his feet 
while parachute landing in Vietnam.  He claims that he now 
experiences residuals of these injuries.  The evidence of 
record supports his claim to parachuting - his DD-214 notes 
that he received a Parachutist Badge.  The evidence supports 
his claim to having served in combat - he received a Purple 
Heart, a Combat Infantry Badge, and a Bronze Star Medal "V" 
Device, and has been service connected for three disorders 
arising out of wounds received while engaging the enemy in 
combat in Vietnam.  And the evidence supports his claim to 
current residuals of foot injuries - in June 2001, he 
received surgery for bunions and hammertoes, and in August 
2001 he underwent a bunionectomy, anthroplasty, and 
phalangectomy of his right foot.  X--ray evidence shows, 
moreover, that the veteran has bilateral hallux valgus 
deformities.  

The record also shows, however, that a separation medical 
examination at the time of the veteran's discharge from 
service found the veteran's feet to be normal, and that the 
first evidence of foot disorders is found years after 
separation in records reflecting foot surgery in August 1984.  
The Board recognizes that this evidence preponderates against 
the veteran's claim.  Nevertheless, the Board does not find 
this evidence clear and convincing that the veteran did not 
incur his residuals from in-service injuries.  Instead, the 
Board finds that the veteran's foot injuries are consistent 
with the circumstances, condition, and hardship of his combat 
service in Vietnam.  38 U.S.C.A. § 1154(b).  

ORDER

Entitlement to service connection for residuals of an injury 
to both feet is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


